By the Court.
The motion to quash the indictment cannot prevail if it contain one good count, and as in our opinion, the exceptions taken to the fourth count are not sustained, the present application is overruled, without any decision as to the points raised on the other counts.
*3711. The allegation that the writing in question is a voucher is a sufficient averment of its validity—and imposes on the prosecution all such consequences, and gives the defendant all such advantages as may legally result if it should appear to be false and spurious.
2. An express averment that the instrument is subsisting or remains unsatisfied is not required. In indictments founded on the 39th Section, it may be found, induced, perhaps, by the expression “secured thereby and remained unsatisfied,” but no similar expression is contained in the 40f/¡, Section.
3. The variance between “of or belonging to,” and “the property of ” is immaterial. The rule correctly laid down in 1 South. 50, relates to the manner in which the offence may be described. But in the present particular, equivalent words may, as here, be used. 13 John. 90.
4. The liability of Davis need not be farther shown than is done by the indictment. The precedents in Chitiy and Archbold, for larceny of promissory notes, bank notes and bills of exchange, under the English statute are much less specific—not even stating by whom the note or bill was made, Archb. C. L. 19, Richards' case 1 Mass. Rep. 336. ‘The averments toward the close of the count are not material, and the rule respecting time and place does not, therefore, reach them.
5. The instrument is correctly styled “ a voucher.” It attests, warrants, maintains, bears witness.
6. From the fact stated by the prosecuting attorney the court are not inclined to admit the objection against the caption. If we were, there is nothing in it of that clear and decisive character which would induce the court to quash. There is sufficient in the return made to the certiorari, to shew that the present indictment is one of those in the schedule annexed to the general caption signed by the foreman of the Grand Jury, of which this is a copy.